Case 1:20-cv-04735-GBD Document 42 Filed 01/07/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ew ewe ee ee ee ee ee Ke we ww ee RE eK eR ee Te xX
APL MICROSCOPIC, LLC et al., : JA N 0 " ~
TONY 2094
Plaintiffs, ; oo
: ORDER
~against- :
20 Civ. 4735 (GBD)
PIXELS.COM, LLC et al., :
Defendants.
eee eee eee eee ee eee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
The January 27, 2021 initial conference is canceled. Oral argument on Defendants’ motion

to dismiss, (ECF No. 29), is scheduled for March 24, 2021 at 10:30 am.

Dated: New York, New York
January 7, 2021
SO ORDERED.

assay B Donuwks

B. DANIELS
ed tates District Judge

 

 

 
